                                      Case: 1:20-cv-01436 Document #: 2 Filed: 02/27/20 Page 1 of 1 PageID #:8
ILND 44 (Rev. 06/16/17)                                                             CIVIL COVER SHEET
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                                                           EEOC v. Fox Glenview, LLC; DP Fox Ventures, LLC; and Fox Illinois
                                                                                                                            Staffing, LLC., d/b/a Chicago Harley Davidson
     (b) County of Residence of First Listed Plaintiff                                                                      County of Residence of First Listed Defendant                         Cook
                                          (Except in U.S. plaintiff cases)                                                 (In U.S. plaintiff cases only)
                                                                                                                            Note: In land condemnation cases, use the location of the tract of land involved.

     (c) Attorneys (firm name, address, and telephone number)                                                               Attorneys (if known)
     Richard Mrizek, Trial Attorney, EEOC, 230 S. Dearborn St.,
     Suite 2920, Chicago, IL 60604 312-872-9724


II. BASIS OF JURISDICTION (Check one box, only.)                                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
                                                                                                                    (Check one box, only for plaintiff and one box for defendant.)
 ■   1     U.S. Government                    3 Federal Question                                                                                     PTF       DEF                                                    PTF         DEF
             Plaintiff                            (U.S. Government not a party)                                     Citizen of This State                 1         1 Incorporated or Principal Place                  4            4
                                                                                                                                                                        of Business in This State

     2     U.S. Government                    4 Diversity                                                           Citizen of Another State                2           2    Incorporated and Principal Place           5              5
             Defendant                           (Indicate citizenship of parties in Item III.)                                                                              of Business in Another State

                                                                                                                    Citizen or Subject of a                 3           3    Foreign Nation                             6              6
                                                                                                                      Foreign Country
IV. NATURE OF SUIT (Check one box, only.)
              CONTRACT                                                     TORTS                                        PRISONER PETITIONS                                  LABOR                         OTHER STATUTES
     110 Insurance                            PERSONAL INJURY                   PERSONAL INJURY                        510 Motions to Vacate Sentence           710 Fair Labor Standards Act            375 False Claims Act
     120 Marine                                310 Airplane                      365 Personal Injury -                 Habeas Corpus:                           720 Labor/Management Relations          376 Qui Tam (31 USC 3729 (a))
     130 Miller Act                            315 Airplane Product                   Product Liability                530 General                              740 Railway Labor Act                   400 State Reapportionment
     140 Negotiable Instrument                      Liability                    367 Health Care/                      535 Death Penalty                        751 Family and Medical                  410 Antitrust
     150 Recovery of Overpayment               320 Assault, Libel & Slander          Pharmaceutical                    540 Mandamus & Other                         Leave Act                           430 Banks and Banking
         & Enforcement of Judgment             330 Federal Employers’                Personal Injury                   550 Civil Rights                         790 Other Labor Litigation              450 Commerce
     151 Medicare Act                              Liability                         Product Liability                 555 Prison Condition                     791 Employee Retirement                 460 Deportation
     152 Recovery of Defaulted Student         340 Marine                        368 Asbestos Personal Injury          560 Civil Detainee – Conditions              Income Security Act                 470 Racketeer Influenced and
         Loans (Excludes Veterans)             345 Marine Product Liability           Product Liability                     of Confinement                                                                  Corrupt Organizations
     153 Recovery of Veteran’s Benefits        350 Motor Vehicle                                                                                                                                        480 Consumer Credit
     160 Stockholders’ Suits                   355 Motor Vehicle                   PERSONAL PROPERTY                                                             PROPERTY RIGHTS                        490 Cable/Sat TV
     190 Other Contract                            Product Liability               370 Other Fraud                                                              820 Copyrights                          850 Securities/Commodities/
     195 Contract Product Liability            360 Other Personal Injury           371 Truth in Lending                                                         830 Patent                                  Exchange
     196 Franchise                             362 Personal Injury -               380 Other Personal                                                           835 Patent – Abbreviated                890 Other Statutory Actions
                                                   Medical Malpractice                 Property Damage                                                              New Drug Application                891 Agricultural Acts
                                                                                   385 Property Damage                                                          840 Trademark                           893 Environmental Matters
                                                                                       Product Liability                                                                                                895 Freedom of Information Act
                                                                                                                                                                                                        896 Arbitration
           REAL PROPERTY                          CIVIL RIGHTS                        BANKRUPTCY                       FORFEITURE/PENALTY                         SOCIAL SECURITY                       899 Administrative Procedure
     210 Land Condemnation                     440 Other Civil Rights              422 Appeal 28 USC 158               625 Drug Related Seizure                 861 HIA (1395ff)                            Act/Review or Appeal of
     220 Foreclosure                           441 Voting                          423 Withdrawal 28 USC 157               of Property 21 USC 881               862 Black Lung (923)                        Agency Decision
     230 Rent Lease & Ejectment           ■    442 Employment                                                          690 Other                                863 DIWC/DIWW (405(g))                  950 Constitutionality of
     240 Torts to Land                         443 Housing/                                                                                                     864 SSID Title XVI                           State Statutes
     245 Tort Product Liability                    Accommodations                    IMMIGRATION                                                                865 RSI (405(g))
     290 All Other Real Property               445 Amer. w/Disabilities -          462 Naturalization Application
                                                   Employment                      463 Habeas Corpus -
                                                                                       Alien Detainee
                                               446 Amer. w/Disabilities -                                                                                          FEDERAL TAXES
                                                                                       (Prisoner Petition )
                                                   Other                           465 Other Immigrant                                                          870 Taxes (U.S. Plaintiff
                                               448 Education                           Actions                                                                  or Defendant)
                                                                                                                                                                871 IRS—Third Party
                                                                                                                                                                     26 USC 7609

V. ORIGIN (Check one box, only.)
■        1 Original                2 Removed from                 3     Remanded from                       4       Reinstated or              5    Transferred from               6    Multidistrict        8   Multidistrict
           Proceeding                State Court                        Appellate Court                             Reopened                        Another District                    Litigation               Litigation
                                                                                                                                                    (specify)                                                    Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing and                                    VII. Previous Bankruptcy Matters (For nature of suit 422 and 423, enter the case number and
write a brief statement of cause.)                                                                              judge for any associated bankruptcy matter previously adjudicated by a judge of this Court. Use a separate
                                                                                                                attachment if necessary.)

VIII. REQUESTED IN                                           Check if this is a class action under Rule                   DEMAND $                                     Check Yes only if demanded in complaint.
      COMPLAINT:                                             23, F.R.CV.P.                                                                                             JURY DEMAND:           Yes      No
IX. RELATED CASE(S)                       (See instructions)
     IF ANY                                                      Judge                                                                                   Docket Number
X. This case (Check one box, only.)                is not a refiling of a previously dismissed action                      is a refiling of case number                         previously dismissed by Judge
Date                                                             Signature of attorney of record
 2/27/2020                                                      s/ Richard Mrizek
